
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


Confidential Portion Indicated by [***]

CONFIDENTIAL
February 5, 2003

CONFIDENTIAL TREATMENT REQUESTED
S.E.C. REDACTED COPY

INVENTORY MANAGEMENT AGREEMENT

        This Inventory Management Agreement ("Agreement") is entered into as of
February 5, 2003 by and between First Horizon Pharmaceutical Corporation a
Georgia corporation with its principal place of business located at 6195 Shiloh
Road, Alpharetta, GA, 30005 ("FHPC"), and Cardinal Health* with a principal
place of business located at 7000 Cardinal Place, Dublin, Ohio 43017
("Wholesaler").

RECITALS

        WHEREAS, currently FHPC sells Products (as defined below) to Wholesaler
and Wholesaler purchases Products from FHPC for resale distribution; and

        WHEREAS, FHPC and Wholesaler desire to assure adequate availability of
supply and inventory management of Products.

        NOW THEREFORE, in consideration of the foregoing, the mutual
representations, warranties and covenants contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE 1
Definitions

1.1."Aggregate Inventory" means, at any given time, the total of Products that
Wholesaler has on hand at all of its storage and/or distribution facilities and
that Wholesaler has on order from FHPC.

1.2."Confidential Information" means the confidential information described in
Section 4.2.

1.3."Customary Practice" means, at any given time, the average of the total
quantity of Products (by NDC number) sold by Wholesaler to third parties over
the immediately preceding three (3) months.

1.4."Customers" means the purchaser(s) of Products from Wholesaler in the United
States.

1.5"Effective Date" means the date of January 1, 2003.

1.6"Eligible Product" means the quantity of Product eligible for purchase at an
Old Price as determined pursuant to Section 2.5(a).

1.7"Inventory Levels" means the levels described in Section 2.3.

1.8"Inventory Reports" means the reports described in Section 2.2.

1.9"New Price" means the new price for Products set forth by FHPC for its
wholesale customers that shall become effective at a date designated by FHPC.

1.10"Old Price" means the price charged by FHPC to its wholesale customers for
Products immediately preceding the institution of a New Price.

1

--------------------------------------------------------------------------------

1.11"Policies and Procedures" means FHPC's Return Goods Policy, policies and
procedures covering Electronic Data Interchange (EDI), and federal, state and
local laws and regulations as may be amended from time to time.

1.12"Products" means any medication, drug product, or pharmaceutical which is,
as applicable: (i) manufactured, sold, marketed, promoted and/or distributed by
Company for resale to the consuming public; (ii) approved by the United States
Food and Drug Administration; and (iii) set forth on Exhibit "A" attached hereto
and incorporated by reference, as from time to time may be amended, revised, or
updated by FHPC.

1.13"Purchase Limits" means the purchasing limits described in Section 2.4.

1.14"Transitional Inventory" means Wholesaler's on hand inventory by Product on
the Effective Date of this Agreement.


ARTICLE 2
Purchasing and Inventory

2.1.Exclusive Purchase.    Wholesaler shall purchase all of its requirements of
Products from FHPC exclusively.

2.2.Inventory Reports.    Wholesaler shall prepare inventory reports detailing
the status of its Aggregate Inventory of Products by NDC number ("Inventory
Reports") and, for the duration of this Agreement, provide FHPC with monthly
Inventory Reports. All such Inventory Reports shall be transmitted in EDI
(Electronic Data Interchange) format pursuant to Section 2.7 and shall include
such information as reasonably requested by FHPC, including the following:

(a)On hand inventory level by distribution center (includes all distribution
centers); and

(b)On order inventory level by distribution center (includes all distribution
centers); and

(c)Demand or expected unit sales by distribution center (includes all
distribution centers).

2.3.Inventory Levels.    During the term of this Agreement, Wholesaler shall
maintain at all times a stock of Products sufficient to supply the demand of
Customers; provided, however, such stock shall not be less than [***], nor more
than [***], of Wholesaler's expected sales to Customers as determined by its
Customary Practice, unless otherwise agreed by FHPC in writing in advance.
Wholesaler shall have no obligation to maintain the minimum Inventory Level of a
particular Product if such Product is unavailable from FHPC.

If Transitional Inventory exceeds the Inventory Levels of this section,
Wholesaler shall reduce its inventory each month an amount equal to [***] of the
Transitional Inventory minus the targeted Inventory Level (not to exceed [***])
for a period of [***] or such other amounts and time periods as mutually agreed
upon by FHPC the parties.

2.4Purchase Limits.

(a)For each purchase order submitted by Wholesaler, Wholesaler may purchase,
subject to Section 2.3, quantities of Products up to [***] of the pro rata
portion of its Customary Practice that such purchase order represents based on
Wholesaler's frequency of ordering, unless otherwise agreed by FHPC in writing
in advance. (For example, if Wholesaler places orders weekly, then each such
weekly purchase order may not exceed [***] of Wholesaler's average weekly
Customary Practice.)

(b)Wholesaler shall not purchase Products indirectly from or through any third
parties.

2

--------------------------------------------------------------------------------



2.5Price Increases.

(a)In the event, following the Effective Date of this Agreement, FHPC institutes
a New Price for any Product, Wholesaler, subject to the terms of this Agreement,
shall have the right to purchase such Product at its Old Price in an amount
equal to:

(i)Wholesaler's average weekly Customary Practice;

Multiplied by

(ii)The applicable "Time Period" that corresponds to Wholesaler's Options as
identified in the grid below;

Minus

(iii)Wholesaler's Aggregate Inventory for such Product on the business day
immediately preceding the effective date of a New Price.

Participation Options Grid

Participation Option


--------------------------------------------------------------------------------

  Data Required

--------------------------------------------------------------------------------

  Time Period

--------------------------------------------------------------------------------

OPTION 1   Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a
monthly basis no later then the 5th day of the following month.   [***]
OPTION 2
 
1.    Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a monthly
basis no later then the 5th day of the following month; and
 
[***]
 
 
2.    Wholesaler will provide Customer Outlet Reports (EDI 867's) on a monthly
basis at no charge to FHPC during the term of the Agreement; and
 
 
 
 
3.    Wholesaler will provide quarterly reports detailing the quantity of
Products held by Wholesaler as returns in the morgue to FHPC. Such reports are
due to FHPC no later then the 15thday following the end of a quarter.
 
 
OPTION 3
 
1.    Wholesaler transmits Inventory Reports to FHPC via EDI (852) on a monthly
basis no later then the 5th day of the following month; and
 
[***]
 
 
2.    Wholesaler will provide Customer Outlet Reports (EDI 867's) on a monthly
basis at no charge to FHPC during the term of the Agreement; and
 
 
 
 
3.    Wholesaler will provide quarterly reports detailing the quantity of
Products held by Wholesaler in returns in the morgue. Such reports are due to
FHPC no later then the 15th day following the end of a quarter; and
 
 
 
 
4.    By the first day of each month, Wholesaler shall give FHPC a (6) six
months rolling purchase forecast. Such forecast shall be non-binding on
Wholesaler.
 
 

Wholesaler selects Participation Option [***].

Upon the execution of this Agreement, Wholesaler shall indicate above the
Wholesaler's Participation Option. The Wholesaler's Participation Option shall
remain in effect throughout

3

--------------------------------------------------------------------------------

the term of this Agreement. Prior to a price increase, FHPC shall notify
Wholesaler of the New Price and the date of the increase, Wholesaler shall
provide via EDI its Aggregate Inventory as of the business day immediately
preceding the effective date of a New Price. Within ninety-six (96) hours of the
latter of the effective date of a New Price or FHPC's receipt of Wholesaler's
Aggregate Inventory as provided in the previous sentence, FHPC shall notify
Wholesaler of the amount of Eligible Product (by NDC number) it may purchase.
Within ninety-six (96) hours after receipt of such notification, Wholesaler
shall send any and all purchase orders for Eligible Product to FHPC, Attention
Kathy Lang, Director of Trade Relations, in a single overnight express delivery
and not by EDI. Wholesaler shall consult with FHPC to develop mutually
acceptable shipping schedules for the Eligible Product.

(b)All Products (other than Eligible Product) purchased or ordered by Wholesaler
after the effective date of a New Price shall be sold and purchased at the New
Price.



2.6Chargebacks.    Except as provided in this Section 2.6. Wholesaler shall not
offset or take deductions from FHPC invoice amounts without FHPC's prior consent
which may be given by facsimile copy or electronic mail. Wholesaler shall submit
original chargeback requests promptly to FHPC in EDI format pursuant to
Section 2.7. FHPC shall validate all chargebacks and issue a credit memo to
Wholesaler within sixty (60) days of receipt of each undisputed original
chargeback request submitted by Wholesaler. In the event that a Wholesaler's
original chargeback requests can not be validated. FHPC shall promptly notify
Wholesaler. Wholesaler will have thirty (30) days from the date of such
notification to reconcile any errors and resubmit its chargeback request to
FHPC. FHPC will only honor original chargeback requests submitted to FHPC by
Wholesaler no later than sixty (60) days from the date of the relevant sale by
Wholesaler to Customers. When paying FHPC invoices, Wholesaler shall deduct from
the total stated amount due FHPC, the aggregate undisputed and validated amounts
reflected on all outstanding credit memos it has received from FHPC, and shall
provide FHPC with a written itemized list of these deductions by reference to
FHPC's credit memo numbers.

2.7.EDI.

(a)Wholesaler's purchase orders, Inventory Reports and chargebacks shall be
transmitted to FHPC in an EDI format mutually agreeable to the parties.

(b)Within ninety (90) days after entering this Agreement, the parties shall
examine and test the capabilities and compatibility of their respective EDI
systems. The parties shall use best efforts to complete within ninety (90) after
entering the Agreement the implementation of a mutually agreeable system whereby
transfers of information can be made effectively on a consistent basis in
accordance with the Policies and Procedures. In the event that critical internal
support systems and electronic communication links, including EDI, are not
available for five (5) business days, the parties will cooperate to promptly
implement substitute procedures to document the information customarily sent by
EDI and prevent interruptions to each other's business.

(c)Until the parties complete implementation of the EDI system described herein,
Wholesaler shall transmit Inventory Reports to FHPC electronically in a
retrievable and readable Excel file.

2.8.Policies and Procedures.    In addition to the terms of this Agreement, FHPC
and Wholesaler agree that all transactions relating to Products purchased by
Wholesaler, including, without limitation, sales, returns and credit requests,
shall be conducted in accordance with the Policies and Procedures. Each party
shall comply with all federal, state and local laws, rules and regulations in
the performance of its obligations herein.

4

--------------------------------------------------------------------------------

2.9.Inspections.    Upon reasonable prior notice and during normal business
hours. Wholesaler shall allow FHPC or its representatives, its affiliates,
officers, employees, independent accountants or consultants ("Representatives")
to enter into each of Wholesaler's facilities to inspect Wholesaler's books and
records relating solely to inventory and supply of Products (including relevant
electronic information), and inspect and take physical counts inventory of
Products to ensure compliance with this Agreement, and to assist Wholesaler in
keeping such inventory of Products clean, complete and moving to minimize
returned Products provided such Representative is not a profit recovery agency.
Such Representatives shall have the same obligation of confidentiality as set
forth herein.

FHPC shall be entitled to make these inspections no more than once during each
consecutive twelve (12) month period. In no event shall any such inspection
relate to any transaction or event which occurred more than twelve (12) months
prior to the date of such inspection.

ARTICLE 3
Term and Termination; Remedies

3.1Term and Termination.    This Agreement shall commence on the Effective Date
and remain in effect until December 31, [***] or until terminated pursuant to
this section.

3.2This Agreement may be terminated upon:

(a)mutual written agreement of FHPC and Wholesaler; or

(b)breach by FHPC or Wholesaler of any of the terms of this Agreement that is
not cured within thirty (30) days of written notification thereof by the
non-breaching party; or

(c)sixty (60) days' prior written notice of termination without cause by either
party to the other party; or

(d)the institution (whether voluntarily or involuntarily) of bankruptcy,
insolvency, liquidation or similar proceedings by or against FHPC or Wholesaler,
or the assignment of FHPC's or Wholesaler's assets for the benefit of creditors.

3.4Remedies.    In the event Wholesaler breaches any of the terms or conditions
of this Agreement, Wholesaler shall immediately forfeit to FHPC without a right
of setoff, any pending and future rights to purchase Eligible Product pursuant
to Section 2.5. The parties agree that the foregoing remedy is fair and
equitable, does not constitute an unfair penalty, and is in addition to, and
shall not limit, all other rights and remedies available to FHPC.

3.5Waiver of Damages.    Neither party shall be liable to the other party for
consequential, incidental, or special damages.

ARTICLE 4
Miscellaneous

4.1.Nature of Relationship.    The relationship between FHPC and Wholesaler is
that of buyer-seller, and no agency, franchise, partnership, joint venture or
other relationship shall be construed to exist between the parties. Nothing
contained in this Agreement shall be construed as giving Wholesaler any
exclusive rights as a wholesaler of Products, whether in any territory or with
respect to any class of customers for Products. FHPC reserves the right to
appoint additional wholesalers and to sell directly to customers, including
without limitation, the U.S. Government (including any agencies, departments or
services thereof), qualifying tax-supported and non-profit institutions, mail
service and other retail providers, and such other accounts as FHPC deems
appropriate.

4.2.Confidentiality.    During the term of this Agreement, each party, its
respective agents, employees and Representatives (collectively, the "Receiving
Party") may receive or have access to confidential

5

--------------------------------------------------------------------------------

materials and information of the other party (the "Disclosing Party"). All such
materials and information (including, but not limited to the terms of this
Agreement, Products information, operations, methods, strategies, formulas,
price lists, discount programs, incentives, rebates, records of unit movement
for Products, shipping and warehousing, and confidential proprietary information
from third parties), are collectively referred to herein as "Confidential
Information" and constitute the property of the Disclosing Party.

During the term hereof and for a period of five (5) years thereafter the
Receiving Party shall not use or disclose to third persons any such Confidential
Information of the Disclosing Party without the Disclosing Party's prior written
consent except for:

(i)disclosures made on a confidential basis to the directors, officers,
employees and agents of the Receiving Party who have a reasonable need to know
such information in connection with the Receiving Party's performance under this
Agreement,

(ii)disclosures made on a confidential basis for matters relating directly to
this Agreement to the Receiving Party's attorneys, accountants and other
professional advisors having a professional obligation to maintain the
confidences of its clients, and

(iii)routine disclosures in the normal course of business, to IMS Health
Incorporated, or similar healthcare data organizations; provided, however, that
such disclosures do not reveal the existence or terms this Agreement.

Notwithstanding anything to the contrary in this section, the Receiving Party
shall have no liability to the Disclosing Party for the use or disclosure of
(1) such information as required by applicable law or regulation, provided that
the Receiving Party shall give the Disclosing Party prompt written notice and
sufficient opportunity to limit such use or disclosure, or to request
confidential treatment of the Confidential Information; or (2) such information
as the Receiving Party can establish by written documentation to:

(a)have been publicly known prior to disclosure by the Disclosing Party of such
information to the Receiving Party;

(b)have become publicly known without fault on the part of the Receiving Party,
subsequent to disclosure to the Receiving Party;

(c)have been received by the Receiving Party at any time from a source, other
than the Disclosing Party, lawfully having possession of and the right to
disclose such information;

(d)have been otherwise known by the Receiving Party prior to disclosure by the
Disclosing Party to the Receiving Party of such information; or

(e)have been independently developed by or for the Receiving Party without use
of such information.

Upon termination of this Agreement (for any reason) each party will promptly:
(i) return to the other party all documentation and other materials (including
copies of original documentation or other materials) containing any Confidential
Information of the other party; or (ii) certify to the other party, pursuant to
a certificate in form and substance reasonably satisfactory to the other party,
as to the destruction of all such documentation and other materials.

4.3.Assignment and Delegation.    Neither party may assign this Agreement or
delegate any of its respective duties or responsibilities under this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld. This Agreement shall be binding upon and shall inure to
the benefit of the approved successors and permitted assigns of the respective
parties.

6

--------------------------------------------------------------------------------

4.4.Governing Law.    Agreement shall be interpreted in accordance with, and
governed by, the laws of the State of Georgia, without regard to any conflicts
of laws' rules.

4.5.Severability; Waiver.    The invalidity of all or part of any provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision. Either party's
failure to insist on compliance or enforcement of any provision. Either party's
failure to insist on compliance or enforcement of any provision of this
Agreement shall not affect its validity or enforceability or constitute a waiver
of future enforcement of that provision or of any other provision of this
Agreement.

4.6.Statute of Frauds.    All EDI transmissions made pursuant to this Agreement
shall be deemed by the parties to be the same as written communication for all
purposes, and for all applications of law and statutes, including but not
limited to, the Statute of Frauds under the Georgia Uniform Commercial Code.

4.7.Special Promotions and Offers.    From time to time FHPC may offer special
promotions to any of its purchasers or wholesalers. Wholesaler may participate
in these promotions provided Wholesaler adheres to the Purchasing Limits of
Section 2.4 and Inventory Levels of Section 2.3. If participating in the special
promotion results in Wholesaler exceeding the Purchasing Limits and Inventory
Levels, FHPC will determine acceptable Inventory Levels and time periods for
Wholesaler to carry such excess inventory rather than the exercise of its rights
under Article 3.

4.8.Entire Agreement.    This Agreement constitutes the entire agreement between
the parties and supersedes all prior contracts, agreements and understandings
between the parties whether written or oral with regard to the subject matter
hereof. This Agreement may not be amended except in writing signed by authorized
representatives of the parties hereto.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day first above written.

FIRST HORIZON PHARMACEUTICAL CORPORATION   CARDINAL HEALTH*
By:
 
/s/  CHRISTOPHER OFFEN      

--------------------------------------------------------------------------------


 
By:
 
/s/  JIM SCOTT      

--------------------------------------------------------------------------------


Name:
 
Christopher Offen

--------------------------------------------------------------------------------


 
Name:
 
Jim Scott

--------------------------------------------------------------------------------


Title:
 
Chief Commercial Officer

--------------------------------------------------------------------------------


 
Title:
 
Sr. VP Purchasing

--------------------------------------------------------------------------------


 
 
 
 
EDI Contact Person:
 
 
 
 
Lyn Pettit 614-757-7480

--------------------------------------------------------------------------------

* The term "Cardinal Health" shall include the following affiliated operating
companies; Cardinal Health 110, Inc., formerly known as Whitmire Distribution
Corporation, a Delaware corporation (Folsom, California); Cardinal
Health 106, Inc., formerly known as James W. Daly, Inc., a Massachusetts
corporation (Peabody, Massachusetts); Cardinal Health 103, Inc., formerly known
as Cardinal Southeast, Inc. a Mississippi corporation (Richland, Mississippi);
Cardinal Health 100, Inc., formerly known as Bindley Western Industries, Inc.,
an Indiana corporation (Indianapolis, Indiana); Cardinal Distribution, L.P., an
Ohio limited partnership (Dublin, Ohio); and any other subsidiary of Cardinal
Health, Inc., an Ohio corporation ("CHI"), as may be designated by CHI.

7

--------------------------------------------------------------------------------

Exhibit A

Products

Sular® Tablets Nitrolingual® Pumpspray Robinu® 11mg Tablets Robinul® Forte 2mg
Tablets Ponstel® Capsules Prenate GT™ Prenate Advance® Furadantin® Suspension

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33

